DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement(s) (IDS) filed 3/3/21, 7/29/21, 9/15/21 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Status of the Application
	Claim(s) 1-5 is/are pending.
	Claim(s) 1-5 is/are rejected.

Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1-2, 4-5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wang et al., MOT-Based Continuous Cold Cs-Beam Atomic Clock, 2010 IEEE International Frequency Control Symposium (1 June 2010) [hereinafter Wang] and Yang et al., A high flux source of cold strontium atoms, 69 Eur. Phys. J. D 226 (2015) [hereinafter Yang].
	Regarding claim 1, Wang teaches a method for generating a cold atomic beam, the method comprising: 
	generating the cold atomic beam from atoms trapped in a space (see 454, sec II.B), by using a pushing laser beam (see 455, col 1, para 1); and 
	deflecting the cold atomic beam (using optical molasses, see fig 1), wherein 
	
	It is unclear if Wang discloses in the deflecting of the cold atomic beam, the cold atomic beam is deflected by using a zero magnetic field line of a quadrupole magnetic field in a two-dimensional magneto-optical trap mechanism or by using a drift direction of a standing light wave in a moving molasses mechanism.
	However, the use of quadrupole MOTs for beam bending were well known in the art at the time the application was effectively filed. For example, Yang teaches a system using deflection using a zero magnetic field line of a quadrupole magnetic field in a two-dimensional magneto-optical trap mechanism (see Yang, 2, col 2, para 1, fig 2) to enable the ability to provide for high loading rates into final MOTs and increased brightness of the beam (see 1, col 2, para 2-3). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the MOT deflection with and/or in addition to the beam deflections system of the prior art, because a skilled artisan would have been motivated to look for ways to improve operation of the system, including enabling more control over the system, increasing loading rates, and/or brightness of the beam, in the manner taught by Yang. It is additionally noted that simple substitution of one known element for another to obtain predictable results supported a prima facie obviousness. See MPEP 2143.

	Regarding claim 2, Wang teaches an apparatus for generating a cold atomic beam, the apparatus comprising: 
	an atomic source (see 454, last para, 455, fig 1); 
	a cold atomic beam generator to generate the cold atomic beam from atoms come from the atomic source and trapped in a space, by using a pushing laser beam (see 455, col 1, para 1); and 
	an atomic beam deflector (see optical molasses, see fig 1) that the cold atomic beam from the cold atomic beam generator enters (see fig 1), wherein 
	
	a traveling direction of the cold atomic beam from the cold atomic beam generator matches a traveling direction of the pushing laser beam (see fig 1; see 455, col 1, para 1), 
	
	
	It is unclear if Wang discloses the atomic beam deflector includes a two-dimensional magneto-optical trap mechanism or a moving molasses mechanism; in a case where the atomic beam deflector includes the two- dimensional magneto-optical trap mechanism, a zero magnetic field line of a quadrupole magnetic field in the two-dimensional magneto-optical trap mechanism intersects the traveling direction of the cold atomic beam from the cold atomic beam generator, and in a case where the atomic beam deflector includes the moving molasses mechanism, a drift direction of a standing light wave in the moving molasses mechanism intersects the traveling direction of the cold atomic beam from the cold atomic beam generator.
	However, the use of quadrupole MOTs for beam bending were well known in the art at the time the application was effectively filed. For example, Yang teaches a system using deflection using a a two-dimensional magneto-optical trap mechanism (see Yang, 2, col 2, para 1, fig 2); in a case where the atomic beam deflector includes the two- dimensional magneto-optical trap mechanism, a zero magnetic field line of a quadrupole magnetic field in the two-dimensional magneto-optical trap mechanism intersects the traveling direction of the cold atomic beam from the cold atomic beam generator (see fig 6); to enable the ability to provide for high loading rates into final MOTs and increased brightness of the beam (see 1, col 2, para 2-3). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the MOT deflection with and/or in addition to the beam deflections system of the prior art, because a skilled artisan would have been motivated to look for ways to improve operation of the system, including enabling more control over the system, increasing loading rates, and/or brightness of the beam, in the manner taught by Yang. It is additionally noted that simple substitution of one known element for another to obtain predictable results supported a prima facie obviousness. See MPEP 2143.

	Regarding claim 4, Wang teaches an atomic interferometer, comprising:
	a cold atomic beam generation apparatus (see 454, last para, 455, fig 1) to continuously generate a cold atomic beam (see fig 1, 455, col 1, last para); 
	
	
	the cold atomic beam generation apparatus includes 
		an atomic source (see 454, last para, 455, fig 1), 
		a cold atomic beam generator to generate a cold atomic beam from atoms come from the atomic source and trapped in a space, by using a pushing laser beam (see 455, col 1, para 1), and 
		an atomic beam deflector (see optical molasses, see fig 1) that the cold atomic beam from the cold atomic beam generator enters (see fig 1), 
	
	a traveling direction of the cold atomic beam from the cold atomic beam generator matches a traveling direction of the pushing laser beam (see fig 1; see 455, col 1, para 1), 
	
	
	It is unclear if Wang discloses the atomic beam deflector includes a two-dimensional magneto-optical trap mechanism or a moving molasses mechanism; in a case where the atomic beam deflector includes the two- dimensional magneto-optical trap mechanism, a zero magnetic field line of a quadrupole magnetic field in the two-dimensional magneto-optical trap mechanism intersects the traveling direction of the cold atomic beam from the cold atomic beam generator, and in a case where the atomic beam deflector includes the moving molasses mechanism, a drift direction of a standing light wave in the moving molasses mechanism intersects the traveling direction of the cold atomic beam from the cold atomic beam generator.
	However, the use of quadrupole MOTs for beam bending were well known in the art at the time the application was effectively filed. For example, Yang teaches a system using deflection using a a two-dimensional magneto-optical trap mechanism (see Yang, 2, col 2, para 1, fig 2); in a case where the atomic beam deflector includes the two- dimensional magneto-optical trap mechanism, a zero magnetic field line of a quadrupole magnetic field in the two-dimensional magneto-optical trap mechanism intersects the traveling direction of the cold atomic beam from the cold atomic beam generator (see fig 6); to enable the ability to provide for high loading rates into final MOTs and increased brightness of the beam (see 1, col 2, para 2-3). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the MOT deflection with and/or in addition to the beam deflections system of the prior art, because a skilled artisan would have been motivated to look for ways to improve operation of the system, including enabling more control over the system, increasing loading rates, and/or brightness of the beam, in the manner taught by Yang. It is additionally noted that simple substitution of one known element for another to obtain predictable results supported a prima facie obviousness. See MPEP 2143.
	Therefore, the combined teaching of Wang and Yang teaches a moving standing light wave generator (see molasses generators in Wang and Yang) to generate three or more moving standing light waves (for those in e.g. Wang, fig 1, Yang, fig 2; alternately note moving waves generating moving nodes and antinodes, note Yang, 2, col 2, last para; alternately note waves separated in time); and an interference device (see e.g. right side of Wang, fig 1) to obtain an atomic beam as a result of interaction between the cold atomic beam and the three or more moving standing light waves (see output of beam, e.g. Wang, fig 1).

	Regarding claim 5, the combined teaching of Wang and Yang may fail to explicitly disclose each of the moving standing light waves satisfies an nth-order Bragg condition, where n is a positive integer equal to or greater than 2. However, this condition would appear to need to be satisfied for the intended operation of providing moving molasses beams using counterpropagating beams with effective constructive interference. 

Claim(s) 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wang and Yang, as applied to claim 2 above, and further in view of Fujii et al. (US 20170199251 A1) [hereinafter Fujii].
	Regarding claim 3, the combined teaching of Wang and Yang may fail to explicitly disclose the atomic source has a configuration in which a solid is sublimated or a configuration in which a liquid evaporates or volatilizes. However, the use of solid and liquid sources was well known in the art at the time the application was effectively filed. For example, Fujii teaches a system that is reliable, leak-free, and simple to manufacture, to deliver cesium to an atomic clock or interferometer (see Fujii, [0008,0143-44]), said system comprising atomic source has a configuration in which a solid is sublimated (see [0095]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Fujii in the system of the combined prior art, to enable the intended operation of providing the atomic gas, in a reliable, leak free, and simple to manufacture way, in the manner taught by Fujii. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881